DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claims 1, 3-5, and 9-11 are pending. Claim 1 has been amended. Claims 10-11 are new.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argues:
With respect to claim 1, it is submitted that Dooley does not make obvious Applicant's claimed first sensor configured to receive the at least one signal from the at least one electric emitter because Dooley is limited to projecting, by Dooley's remotely controlled device and/or Dooley's beacons, spots on a surface (the ceiling). Dooley's game objects detect the spots and determine localization information based on mathematical deductions from the spots. Applicant, on the contrary, claims at least one emitter emitting at least one signal that Applicant's claimed first sensor in Applicant's claimed remotely controlled device is receiving. Regardless of whether Dooley's remotely controlled device includes Dooley's localization system, which it does not, Dooley's localization system detects the position of the spots that Dooley's remotely controlled device projected onto the ceiling, but Dooley's robotic device does not receive Applicant's claimed signal directly from Applicant's claimed emitter. (top of page 5 of remarks).

It seems that Applicant believes Dooley’s localization sensor does not “receive” the beacon signal because it detects the beacon’s projected spot on the ceiling rather than directly from the beacon. This argument is not persuasive. First, in the configuration where beacons emit their respective signals onto a ceiling, the localization sensor detects the signal after it is reflected off the ceiling. This is a reception/detection of the signal, which reads on the claim language. Secondly, Dooley is not limited to this configuration and explicitly discloses that the beacons may be line-of-sight, wherein the beacons are oriented horizontally and the localization sensor receives/detects the emitted signal directly. See for example Dooley’s [0036] and Fig. 5C.
Within the above argument, Applicant states that Dooley’s remotely controlled device does not include Dooley’s localization system (“Regardless of whether Dooley's remotely controlled device includes Dooley's localization system, which it does not,…”). This statement reflects speculation on the part of the Applicant. Dooley is explicit in [0122] that “any of the game device objects that utilize remote control may have localization integrated into the device to provide autonomous, semi-autonomous or alternative systems for control. This may be referred to as augmented remote control…” Dooley does not provide any explanation of “localization integrated into the device” and hence it would be improper for Examiner and Applicant alike to make any assumptions regarding the structure and/or specific capabilities of this feature, other than that which is generally known from its plain ordinary meaning within the context of the art (namely, “localization” refers to the ability to determine where the device is located in the given environment and necessarily requires at least one sensor to do so). Hence, rather than alleging that the localization on the remotely controlled device must be the same as the localization on the robotic device, Examiner has explained the possibility that it may be the same and given this possibility, it would have been obvious to make them the same in order to leverage common components among all game objects thereby simplifying design and production of game objects. Hence the remotely controlled device in Dooley, as modified, does include the “first sensor…” as claimed in claim 1.
Applicant also argues that 
Further, Dooley does not make obvious Applicant's claimed field management system transmitting the position of Applicant's claimed dynamic field element to Applicant's claimed remotely controlled device because Dooley is limited to Dooley's autonomous device transmitting its position to a game application or directly to Dooley's remotely controlled device (Dooley, paragraph 68). Nowhere does Dooley disclose or suggest that Dooley's game application transmits the position of Dooley's autonomous device to Dooley's remotely controlled device. (middle of page 5 of remarks)
This argument is not persuasive. Applicant appears to be arguing features not recited by the claim. Specifically, the term “field management system” in the claim is broad. In fact, a review of the disclosure indicates that the “field management system” is the whole system in general (e.g. “FIG. 12 is a diagram of a field management system according to one embodiment”). The term does not necessarily equate to a game application as argued by the Applicant. Rather the limitation in question only requires structure configured to perform the function of transmitting the position of the dynamic field element to the remotely controlled device. This functionality is explicitly disclosed in Dooley (see [0068]) and inherently involves structure (i.e. a transmitter/transceiver on the robotic device and a receiver/transceiver on the remotely controlled device as well as the information-containing signals that are transmitted). 
Should Applicant intend the “field management system” to be interpreted as a game application, Examiner suggests amending the claim to explicitly recite the appropriate term supported by the original disclosure. However, for the purpose of compact prosecution, Examiner also advises that requiring the position information to be sent to the remotely controlled device via the game application would likely fall within obviousness (for example, it would have been obvious to have the game application initiate the transmission of position information to the remotely controlled device in order to make it a more configurable feature of the game) and would certainly produce predictable results.
Applicant also argues that 
With respect to claim 9, Applicant has amended claim 9 to clarify the invention. …It is submitted that Dooley does not make obvious Applicant's claimed first processor being configured to perform a capture of the dynamic field element because Dooley is limited to, for example, games such as capture the flag (Dooley, paragraph 116), but nowhere does Dooley describe a game in which one device captures another. (bottom of page 5 of remarks)
This argument is not persuasive. In the capture the flag application, the flag is equipped with a beacon which enables objects to track the flag’s movement during the match. Dooley explains that one device may “travel to the flag, retrieve it, and attempt to bring it back to the home base”. Applicant has not provided any arguments regarding why this would not read on “perform a capture” as claimed. Examiner may surmise that the traverse is due to the fact that the flag would not read on the “dynamic field element”. Examiner concedes to this rationale. However, Examiner did not cite to the capture the flag subject matter for the previous rejection of this claim and thus the topic is moot. On the contrary, Examiner cited to “at least [0068]: evasive maneuvers; [0113]: crashing into each other”. Applicant has not provided any arguments on these citations. 
In general, Dooley has disclosed numerous games for application of the invention, not just capture the flag, and the term “capture” in the claim is interpreted broadly to include acts such as touching, intercepting, crashing into, staying within a threshold proximity for a threshold period of time, etc. which are also disclosed by Dooley ([0066]: RC car chases robotic device; [0113]: “disable opponent by crashing into each other”;  [0114]: targeting and shooting game; [0117]: tag, hide and seek). Applicant’s disclosure does not describe any more particular meaning of “capture” to inform or justify a narrower interpretation. Therefore Examiner has maintained the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dooley et al. (US 2009/0081923 A1).
Regarding claim 1, Dooley teaches a system for remotely controlling devices comprising: 
a remotely controlled device (first game object 210/510); 
at least one electric emitter unit including at least one electric emitter, the at least one electric emitter configured to emit at least one signal (Fig. 5A-E: beacons e.g. on stationary cones 552, 554, 556); 
a first sensor (localization sensor/system, see modification statement below for further explanation) connected to the remotely controlled device ([0122]: any game device object that utilize remote control (i.e. the first game object) may have localization integrated into the device), the first sensor comprising a first processor ([0027]: processing device may be part of the localization system), the first sensor configured to receive the at least one signal ([0028]: active sensing methods include placing beacons on game objects where the beacons emit a signal the sensors can detect; Figs. 5A-E: localization device (on the second game object) detects, directly or indirectly, the signal emitted from the beacons; [0122]: the localization system may be integrated into any game object including the remotely controlled game object), the first processor configured to compute a device position and a device orientation of the remotely controlled device ([0019]: localization system provides the position and/or orientation of one game object relative to another game object and/or an established boundary;);
a dynamic field element (second game object 220/520); 
a second sensor (localization sensor 240/540) and a second processor ([0027]: processing device may be part of the localization system) coupled with the dynamic field element ([0050]: the second game object 220 may be equipped with a localization sensor 240), the second processor configured to compute an element position of the dynamic field element, relative to the at least one emitter unit ([0088]: IR localization sensor 540 to track the car 520 relative location to other mobile and stationary game objects); and 
a field management system configured to transmit the position of the dynamic field element to the remotely controlled device ([0068]: second game object may relay its position to the first game object through some method of communication (such as an RF or IR signal); Examiner interprets the communication and inherently associated structure to read on “a field management system” since it is configured to perform the claimed functionality).
Dooley only mentions once, in [0122], that “any of the game device objects that utilize remote control may have localization integrated into the device to provide autonomous, semi-autonomous or alternative systems for control.” Hence it is clear that the remotely controlled objects may include “localization”. However, Dooley does not provide in this one short paragraph any details of the “localization” that is “integrated”. Additionally, Dooley has further disclosed that “other methods and devices of localization” ([0023]) and “other methods of reading and reporting position information” ([0026]) may be utilized. Examiner believes this is a statement of compatibility; however it does introduce the possibility that the “localization” referred to in [0122] may be one of these other methods/devices. Due to the lack of specificity in [0122] and the explicit acknowledgement of other localization methods and devices, Dooley does not explicitly disclose that the “localization” that would be integrated on the first object (in [0122]) comprises the same components and functionality of “localization sensor 240” and “localization system 250” that is explicitly disclosed for the second object. Hence, while it is indisputable that “localization integrated into the device” would include at least a sensor (“a first sensor connected to the remotely controlled device”), it is not necessarily true that this sensor is configured to “receive the at least one signal” from Dooley’s beacons or that it comprises “a first processor… configured to compute [both] a device position and a device orientation” of the remotely controlled device. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the same localization system that is used on the robotic game objects, complete with the processing ability to determine position and orientation based on received beacons signals, for the remotely controlled object in order to leverage common components among all game objects thereby simplifying design and production of game objects.
Regarding claim 3, modified Dooley teaches the system of claim 1 and Dooley also teaches that the at least one electric emitter unit is an active emitter ([0083]).  
Regarding claim 4, modified Dooley teaches the system of claim 1 and Dooley also teaches that the at least one electric emitter unit further comprises an external power supply ([0074], [0110]: beacons may be powered by battery, capacitor, power source of a car (when mounted on the car), Fig. 2).  
Regarding claim 5, modified Dooley teaches the system of claim 1 but Dooley does not explicitly teach that the at least one electric emitter unit further comprises “an emitter controller”. However, Dooley does disclose that “the frequency generated by the beacon or beacons may be changed to provide communication between game objects with projectors and the devices or game objects with sensor” ([0033]) and that “the user may be able to select different frequencies IDs (or messaging within a frequency) for the different cones 552 554 556” ([0086]). This implies some level of control over of the beacons and thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dooley to include an emitter controller in order to enable this disclosed functionality.
Regarding claim 9, modified Dooley teaches the system as in claim 1 and Dooley also teaches that the first processor being configured to perform a capture of the dynamic field element (at least [0113]: disable opponent by crashing into each other; see also [0055-56], [0066]).

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dooley et al. (US 2009/0081923 A1) in view of Ishiguchi (US 2004/0113044 A1).
Regarding claims 10-11, modified Dooley teaches the system as claim 5 and Dooley, as modified, also teaches the at least one emitter controller (see rejection of claim 5) and the at least one electric emitter (see rejection of claim 1), but Dooley, as modified, does not teach “a thermal sensor communicatively coupled with” the emitter controller, “the thermal sensor receiving temperature data from” the at least one electric emitter, “the thermal sensor sending the temperature data to” the emitter controller (as recited in claim 10), wherein the emitter controller “directs heat dissipation of” the at least one electric emitter “when the temperature data exceeds a pre-selected threshold” (as recited in claim 11). 
However, Ishiguchi teaches a thermal sensor (210) configured to receive temperature data from a light source (106) and send the temperature data to a controller (209) as feedback so that the controller may control a cooling/heating part (208) for maintaining the temperature of the light source (Fig. 2, [0036]). The objective of Ishiguchi is to keep the light source at a constant temperature ([0030]), particularly, the controller (209) controls the cooling/heating part (208) so that the detected temperature value approaches a given value or falls within a given range ([0046]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dooley by including a temperature sensor to sense a temperature of the emitter and send the temperature data to the emitter controller to control heat dissipation of the emitter to maintain a given temperature or range of temperatures as taught by Ishiguchi in order to effectively control the light source in a way that prevents spectrum changes (Ishiguchi [0044]) so that it has a substantially constant chromaticity and luminance (Ishiguchi [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662